Citation Nr: 0909670	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  07-20 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Evaluation of peripheral neuropathy, right upper 
extremity, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel





INTRODUCTION

The appellant served on active duty from January 1977 to 
October r1983.  He also had active duty for training in the 
Army National Guard from September 2001 to April 2002, and 
from October 2002 to July 2003.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The appellant lacks basic eligibility for compensation 
under Title 38 of the United States Code (U.S.C.) (Veterans' 
Benefits) for injury or disease incurred during his 
participation in Hurricane Katrina disaster relief operations 
as state National Guardsman activated under Title 32 U.S.C.

2.  Peripheral neuropathy of the right upper extremity is 
manifested by decreased sensation and loss of grip strength.


CONCLUSIONS OF LAW

1.  There is no basic eligibility for compensation under 
U.S.C. Title 38 for injury or disease incurred during the 
appellant's participation in Hurricane Katrina disaster 
relief operations as state National Guardsman activated under 
Title 32 U.S.C.  38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 
3.1, 3.6 (2008).

2.  The criteria for an evaluation in excess of 10 percent 
for peripheral neuropathy of the right upper extremity have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.124a, Diagnostic Codes 8515 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  National Guard Service during Operation Hurricane Katrina

The appellant seeks service connection for PTSD.  He claims 
to have experienced significant stressors in New Orleans 
while participating in the relief operations following 
Hurricane Katrina as a member of the Army National Guard.  
The appellant argues, as an initial matter, that his period 
of duty in the Army National Guard during the Hurricane 
Katrina relief operation in August and September 2005 is 
qualifying service for VA compensation.

The appellant argues that his August 30 to September 10, 
2005, service qualifies as active duty for the VA purposes 
because it was federal service.  He reports that he received 
orders from the Texas National Guard to participate in 
Operation Katrina, which were thereafter changed to Active 
Duty Training (ADT).  He further argues that receipt of the 
Humanitarian Service Medal proves that his participation in 
the Katrina disaster relief operations was federal service.  
The appellant submitted as copy of letter showing that he was 
listed as a recipient of the Humanitarian Service Medal for 
the relief efforts for Hurricane Katrina and Rita.  
Additional internet evidence associated therewith shows that:

The medal is awarded to members of the 
Armed Forces on active duty who 
distinguish themselves by meritorious 
direct participation in any significant 
military act or operation of a 
humanitarian nature approved by the 
Department of Defense.  The medal is not 
awarded for participation in domestic 
disturbances involving law enforcement, 
equal rights to citizens, or protection 
of properties.  Service members must be 
on active duty at the time for direct 
participation and members of the National 
Guard are eligible provided, that use of 
active forces has been authorized in the 
act or operation.

The appellant also submitted a letter from the Army National 
Guard showing that he served from August 30 to September 10, 
2005, in B4 status, which is defined as "Army National Guard 
Active Duty under Title 32 USC, State Controlled."  This 
letter reflects that he received 12 creditable active duty 
points.

Eligibility for VA benefits is governed by statutory and 
regulatory law which defines an individual's legal status as 
a veteran of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  A 
"service-connected" disability is a disability that was 
incurred or aggravated in the line of duty during active 
military, naval, or air service.  38 U.S.C.A. § 101(16); 38 
C.F.R. § 3.1(k).  "Active military, naval, and air service" 
includes active duty.  "Active duty" is defined as full-
time duty in the Armed Forces.  38 C.F.R. § 3.6(a)-(b).

"Armed Forces" consists of the United States Army, Navy, 
Marine Corps, Air Force, and Coast Guard, including their 
Reserve components.  38 C.F.R. § 3.1.

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity or burial benefits, VA 
may accept evidence of service submitted by a claimant, such 
as a DD 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions: (1) the evidence is 
a document issued by the service department, (2) the document 
contains needed information as to length, time, and character 
of service; and (3) in the opinion of the VA the document is 
genuine and the information contained in it is accurate.  
38 C.F.R. § 3.203(a).

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of this 
section, VA shall request verification of service from a 
service department.  38 C.F.R. § 3.203.  The United States 
Court of Appeals for Veterans Claims Court has held that a 
service department determination as to an individual's 
service shall be binding on the VA.  Duro v. Derwinski, 2 
Vet. App. 530 (1992); Dacoron v. Brown, 4 Vet. App. 115, 120 
(1993).
Here, notwithstanding that the appellant received the 
Humanitarian Service Medal and received 12 active duty 
creditable points, his duty was "state controlled."  
Because National Guard service for Hurricane Katrina disaster 
relief was not federalized, National Guard personnel 
activated for participation in the relief operation are not 
eligible for Title 38 benefits.

The Board acknowledges that Title 32 activation of National 
Guard personnel creates entitlement to federal pay and 
benefits "as though they were in federal service."  
38 U.S.C.A. § 502(f); see CRS: Report of Congress, Hurricane 
Katrina: DOD Disaster Response (September 19, 2005), p. 8.  
Title 32 benefits include eligibility for, in certain 
circumstances, healthcare under the Tricare system and 
protection against loss of a civilian job.  The benefits do 
not extend to Title 38 Veterans' Benefits.  The Board notes 
that "Title 32" status is not the same as "federal 
status."  With Title 32 status the personnel remain under 
the control of the states, whereas control is with the 
Federal government with activation of National Guard 
personnel under 10 U.S.C. § 12304.  National Guard troops are 
typically funded through their individual states, but the 
Title 32 designation permitted the federal government to 
fully reimburse states for operations without taking over 
command responsibilities for National Guard personnel during 
Hurricane Katrina relief operations.  See Gordon England, 
Acting Deputy Secretary Defense, "Memorandum for Secretary 
of the Army, Acting Secretary of the Air Force; Subject:  
Hurricane Katrina Relief Efforts," September 7, 2005.

In view of the above discussion, the Board finds that the 
appellant does not have qualifying service for the period in 
question; as such, the Board may not reach the issue of 
entitlement to service connection for PTSD.  Accordingly, the 
Board concludes that the appellant is not considered a 
"veteran" for purposes of entitlement to VA benefits 
predicated on his participation in the Hurricane Katrina 
relief effort of 2005.  Therefore, the appellant's claim for 
entitlement to VA benefits must be denied as a matter of law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Because the claim is denied as a matter of law, VA's duty to 
notify and assist in the development of claims does not 
attach to the claim for PTSD.
III.  Evaluation of Peripheral Neuropathy of Right Upper 
Extremity

A.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record that (1) is necessary 
to substantiate the claim as to all five elements of the 
service connection claim (including degree of disability and 
effective date of disability (See Dingess/Hartman  v. 
Nicholson, 19 Vet. App. 473 (2006); (2) VA will seek to 
provide; and (3) the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); Quartuccio, supra. at 187; 38 C.F.R. 
§ 3.159(b).  Notice should be provided at the time that VA 
receives a completed or substantially complete application 
for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).at 119 (2004).  This timing requirement applies equally 
to the initial-disability-rating and effective-date elements 
of a service connection claim.  Dingess/Hartman, supra.

The Board finds that the VCAA letter sent to the appellant in 
April 2006 essentially complied with statutory notice 
requirements as outlined above.  VA notified the appellant of 
the evidence obtained, the evidence VA was responsible for 
obtaining, and the evidence necessary to establish 
entitlement to the benefits sought including the types of 
evidence that would assist in this matter.  Also, notice of 
the disability rating and effective date elements was 
provided in March 2006, prior to the initial rating decision.

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service and VA 
treatment records have been associated with the claims 
folder.  VA afforded the appellant an opportunity to appear 
for a hearing.  Additionally, VA afforded the appellant a VA 
examination.  The Board notes that the recent VA examination 
is adequate as it reflects a pertinent medical history, 
review of the documented medical history, clinical findings, 
and a diagnosis.  The adequacy of this examination has not 
been challenged by either the appellant or his 
representative.

The Board finds that there is no indication that there is any 
additional relevant evidence to be obtained either by the VA 
or by the appellant, and there is no other specific evidence 
to advise him to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary). 

The Board notes that this claim arises from a grant of 
service connection and an initial evaluation.  As a down-
stream issue, additional notice requirements are not 
mandated.  Accordingly, appellate review may proceed without 
prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

B.  Evaluations

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated 
twice for the same symptomatology as "such a result would 
over compensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different Diagnostic Codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).

Separate evaluations may be assigned for separate periods of 
time based on the facts found.  In other words, the 
evaluations may be "staged."  Hart v. Mansfield, 21 Vet. 
App. 505 (2007) (staged ratings are appropriate when the 
factual findings show distinct period where the service-
connected disability exhibits symptoms that would warrant 
different ratings.); see also Fenderson v. West, 12 Vet. App. 
119, 126 (2001).  A disability may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential, in determining the level of current impairment, 
that the disability be considered in the context of the 
entire recorded history. 38 C.F.R. § 4.1.

By July 2006 rating decision, the RO awarded service 
connection for peripheral neuropathy of the right upper 
extremity, associated with diabetes mellitus.  A 10 percent 
disability evaluation under Diagnostic Code 8515 was assigned 
based on diminished sensation and hand grip absent other 
pertinent abnormal clinical findings.

Diagnostic Code 8515 provides a 10 percent evaluation for 
mild incomplete paralysis of the median nerve for the major 
or minor nerve.  A 30 percent is warranted for moderate 
incomplete paralysis for the major hand and a 20 percent 
rating for the minor hand.  A 50 percent evaluation is 
warranted for severe incomplete paralysis of the major hand, 
and a 40 percent evaluation for the minor hand.  A 70 percent 
evaluation is warranted for complete paralysis of the median 
nerve for the major hand, and a 60 percent evaluation for the 
minor hand, with the hand inclined to the ulnar side with the 
index and middle fingers more extended than normally, 
considerable atrophy of the muscles of the thenar eminence, 
and the thumb in the plane of the hand (ape hand); incomplete 
and defective pronation of the hand with the absence of 
flexion of the index finger, feeble flexion of the middle 
finger, inability to make a fist, and index and middle 
fingers that remain extended; inability to flex the distal 
phalanx of the thumb with defective opposition and abduction 
of the thumb at right angles to the palm; weakened flexion of 
the wrist; and pain with trophic disturbances. 38 C.F.R. § 
4.124a, DC 8515.

Neurologic disability is evaluated under 38 C.F.R. § 4.124a 
based on paralysis of various nerve groups.  Under 38 C.F.R. 
§ 4.124a, the term "incomplete paralysis" indicates 
impairment of function of a degree substantially less than 
the type of picture for complete paralysis given for each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration. When the involvement is wholly sensory, 
the rating should be for the mild, or, at most, the moderate 
degree.  38 C.F.R. § 4.124a.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes will be that for moderate, incomplete 
paralysis.  38 C.F.R. § 4.123.  Peripheral neuralgia, 
characterized usually by a dull and intermittent pain, of 
typical distribution so as to identify the nerve, is to be 
rated on the same scale, with a maximum equal to moderate 
incomplete paralysis.  38 C.F.R. § 4.124.

VA outpatient treatment notes date June 2005 reflect 
complaints of numbness of the little and ring fingers along 
with increasing right hand weakness.  There was positive 
Tinel's sign at elbow.  A nerve conduction study in March 
2005 showed normal findings.

Report of VA examination dated April 2006 reflects complaints 
of numbness and tingling of the fingers, treated with 
Gabaepentin for symptomatic relief.  The appellant reported 
that he was a police officer and he could no longer hold a 
gun or use firearms safely due to diminished hand grip.  
Clinical findings showed good bulk tone and symmetry 
diminished hand grip.  There was significantly decreased 
sensation in a stocking distribution.  Deep tendon reflexes 
were normal.  No atrophy or wasting was shown.  The diagnosis 
was diabetic peripheral neuropathy.

On VA general examination in February 2007, the appellant 
reported right shoulder, elbow, wrist, and hand pain.  He 
denied flare-up or precipitating factors.  He noted that he 
lost his job due to right upper extremity problems.  The 
appellant carried his right upper extremity in a flexed 
guarded position and did not shake hands.  On examination, 
the examiner reported that the appellant's hands were soiled 
and callused, consistent with someone who uses their hands 
for manual labor.  The examiner reported that the appellant 
was right-hand dominant.  The appellant refused to perform 
hand and finger range of motion tests due to report of severe 
pain.  The examiner contrasted the appellant's report of 
severe pain with his ability to both button and unbutton his 
shirt without assistance.  Clinical findings were negative 
for edema, ecchymosis, or erythema of the right hand fingers.  
There was diffuse tenderness.  Flexor and extensor tendons 
were noted as intact.  The examiner stated that there was 
"superficial non-anatomic tenderness and overreaction during 
this exam."  Upper extremity motor strength was 5/5, 
bilaterally.  Grip strength was minus 4.5/5 of the right 
hand.  It was noted that NCV/EMG study of the upper extremity 
showed normal findings.  The diagnoses included mild 
peripheral neuropathy.

Based on the evidence, the Board finds that an evaluation 
greater than 10 percent is not warranted for peripheral 
neuropathy of the right upper extremity.  The condition is 
manifested by decreased sensation and complaint of loss of 
grip strength, without atrophy or wasting, and characterized 
as mild on recent examination.  Also, while the evidence 
shows that the appellant cannot handle a firearm safely 
because of poor grip strength, the appellant retains 
significant right hand and finger function as demonstrated by 
his ability to button and unbutton a shirt with his hands, as 
well as the presence of calluses consistent with use of hands 
in manual labor as noted by the examiner in February 2007.

Here, there is a conflict in the record.  The appellant 
presented to the examiner the upper extremity in a flexed 
guarded position and did not shake hands with the examiner 
with this extremity.  He also elected to not perform some 
testing due to the report of severe pain.  This presentation 
suggests significant functional impairment.  However, the 
examiner observed that the hands were soiled and calluses 
consistent with someone who uses the hands for manual labor.  
The examiner identified non-anatomic over-reaction and there 
were normal NCV/EMG findings.  The examiner, despite the 
veteran's complaints, observed that the appellant was able to 
button and unbutton his shirt without assistance.  

The Board has an obligation to consider all evidence and 
determine the probative value.  Here, we conclude that the 
observations of a skilled examiner is far more probative than 
the Veteran's presentation to the examiner.  In sum, the 
observations of the examiner are far more credible than the 
appellant's presentation.  His reports of extreme pain and 
inability to use the extremity are not credit worth when 
compared to the rest of the evidence.

While treatment records dated 2005 show complaints of right 
elbow pain associated with epicondylitis and tendonitis, the 
Board notes that the appellant is separately rated for right 
elbow tendonitis with pain and painful motion.  Service 
connection was granted for tendonitis.  The evaluation for 
tendonitis is not currently in appeal status and, therefore, 
not for consideration by the Board.

Accordingly, an evaluation greater than 10 percent is not 
warranted and that the evidence shows no basis for a staged 
evaluation.

Absent a relative balance of the evidence, the evidence is 
not in equipoise and the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).

C.  Extra-Schedular Consideration

The Board has considered whether referral for an 
extraschedular evaluation is warranted pursuant to 38 C.F.R. 
§ 3.321(b)(1).  However, the evidence shows that the 
appellant's peripheral neuropathy of the right upper 
extremity has not caused marked interference with employment 
or required frequent inpatient hospitalization such that 
application of the regular schedular standards is rendered 
impracticable.  As noted above, his presentation during the 
examination was not credit worthy.  The appellant has a total 
disability rating based on individual unemployability due to 
multiple disabling medical problems.  Hence, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b) (1) for assignment 
of an extra-schedular evaluation.  See Bagwell v. Brown, 9 
Vet. App. 337, 338, 339 (1996).


ORDER

Basic eligibility for VA compensation is not shown for 
National Guard service during Hurricane Katrina relief 
operations and the claim for service connection for PTSD is 
therefore denied.

An evaluation greater than 10 percent for peripheral 
neuropathy of the right upper extremity is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


